Title: To Benjamin Franklin from Jean-François-Paul Grand, [after 17 December 1784]
From: Grand, Jean-François-Paul
To: Franklin, Benjamin


				
					ce Jeudi [after December 17, 1784]
				
				J’ai l’honneur de prèsenter à Monsieur Le Docteur franklin, mes Sentimens Respectueux. Mon Père me Charge de lui tèmoigner combien il regrette d’être privé d’avoir l’honneur de l’aller voir

par une fluxion cruelle qui depuis plusieurs jours le Tourmente, & aussi la nuit.
				J’ai aussi l’honneur de vous remercier Monsieur de l’interêt que vous avez eu la bonté de prendre à l’acouchement de ma femme, qui Se porte ainsi que Son enfant au mieux possible.
				Permettez aussi que J’e prèsente à Messieurs vos fils mille amitiés & Compliments.
				
					
						Grand l’ainé
					
				
			 
				Addressed: a Monsieur / Monsieur Le Docteur / franklin / à Passy.
			